Citation Nr: 0427903	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-04 746	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law



ATTORNEY FOR THE BOARD

A. Cryan, Law Clerk



INTRODUCTION

The veteran served on active duty from January 25, 1952, to 
April 12, 1952.  

This matter comes to before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Department of 
Veteran Affairs (VA) Regional Office in Cleveland, Ohio.  The 
veteran's case was remanded for additional development in 
December 2003.  The case is again before the Board for 
appellate review.


FINDING OF FACT

A back disorder was not shown to be present in service or 
until years thereafter and is not related to the veteran's 
period of military service, including any in-service injury.


CONCLUSION OF LAW

The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from January 1952 to April 
1952.  He originally submitted a claim for entitlement to 
service connection for a back disorder in November 2001.  The 
veteran claims that he has a back disorder related to an 
injury suffered during his military service.  

The RO wrote to the veteran in May 2002 and informed him of 
the evidence necessary to substantiate his claim.  He was 
also informed of what he needed to do to assist in the 
development of his claim and what the RO would do to assist 
him.

No service medical records were available for review due to 
possible destruction in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  Associated 
with the claims file were service morning reports, which were 
unremarkable for any findings or diagnosis of any back 
condition or injury.  The reports show that the veteran was 
hospitalized, but do not indicate the reason for the 
hospitalization.  Extracts from the Army Surgeon General's 
Office (SGO) show that the veteran was treated beginning in 
February 1952 for a diagnosed internal derangement of the 
knee for 50-59 days.  The veteran's discharge documents and a 
report from the NPRC illustrated that he served on active 
military service for less than three months and was 
discharged for a medical reason.  

The veteran was afforded a VA orthopedic examination in March 
2004.  The examiner said that the veteran suffered from 
osteoarthritis of the thoracic and lumbar spine without 
evidence of traumatic injury, osteoporosis of the cervical, 
thoracic and lumbar spine, and residuals from a decompression 
laminectomy and fusion for spinal stenosis at L4-L5 and L5-
S1.  The examiner opined that the veteran's osteoporosis was 
due to the aging process, genetics and nutritional status.  
The examiner concluded that there was no objective evidence 
that related this current back condition to an injury in 
service.  

In May 2004 the RO requested medical records from a private 
physician, A. Pollock, M.D., who had performed a 
decompression with laminectomy at L4-5 for spinal stenosis in 
January 1998 and a decompression with fusion at L5-S1 for 
spinal stenosis in July 1998.  Dr. Pollock provided no 
etiology for the underlying condition that required either 
surgery.  The veteran has only provided VA with copies of the 
operative reports.  He has failed to provide any treatment 
records from Dr. Pollock.  He has not asked for VA to obtain 
any additional records.

II.  Analysis

As a preliminary matter, the Board notes that in May 2002, 
the RO made an administrative determination that the 
veteran's service medical records (SMRs) were not available 
from the National Personnel Records Center (NPRC).  Under 
such circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board observes that the RO made an initial attempt to 
retrieve the veteran's SMRs from the NPRC in May 2002.  The 
NPRC responded that no medical records were on file for the 
veteran, nor could they confirm the existence of such 
records.  The NPRC confirmed the fact that if such records 
had been stored at the Records Center, they would have been 
stored in an area that had been damaged by fire.  The RO 
obtained copies of the veteran's service morning reports for 
April 1952 and extracts of military hospital reports from the 
SGO.  The veteran was requested to provide any alternative 
sources of information for his SMRs if he was aware of any.  
The veteran indicated in a telephone contact in May 2002 that 
he had no further evidence to submit in support of his claim.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the veteran reports that he injured his back in 
service.  The SGO extracts are negative for any reference to 
a back condition or injury.  The extracts did, however, 
reference a derangement of the knee.  They also showed that 
the veteran was hospitalized over 50 days for treatment and 
that the condition existed prior to service.  The veteran's 
discharge documents illustrated that he served on active 
military service for less than three months and was 
discharged for medical reasons.  

The first evidence of the veteran having a back disorder is 
contained in the January 1998 operative reports from Dr. 
Pollock.  The reports provide no etiology for the underlying 
condition that required surgery.  

The veteran denied back injuries prior to military service.  
He claims that he fell from a high wall during military 
training in February 1952 and landed on the ground injuring 
his back.  Further, he claims that he was taken to the 
hospital the next day and admitted for paralysis below the 
waist.  He stated that he was hospitalized for two months and 
then medically discharged.  

The VA examiner said that the veteran suffered from 
osteoarthritis of the thoracic and lumbar spine without 
evidence of traumatic injury, and from osteoporosis of the 
cervical, thoracic, and lumbar spine.  The examiner opined 
that osteoporosis was not related to an injury in military 
service.

When all of the evidence of record is considered, the Board 
finds it does not support a finding that the veteran's 
current back disability is connected to his period of 
military service.  In short, there is no objective evidence 
of record that relates the veteran's current back condition 
to his military service.  Any injury he may have sustained in 
service has not been linked to any current back disability.  
It appears more likely that the veteran sustained knee injury 
which in turn led to his military discharge.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the claim that the veteran's current back disability 
is connected to his period of military service.  Accordingly, 
service connection must be denied.

The Board notes that the veteran has alleged that his back 
disorder is due to an injury he said he incurred during his 
military service.  While the veteran in capable of providing 
information regarding his current back condition, as a 
layperson, he is not qualified to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a back disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  The Board has also 
considered the implementing regulations.  See Duty to Assist, 
66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran submitted his claim for service connection for a 
back disorder in November 2001.  The RO requested the 
veteran's service medical records in May 2002 and kept the 
veteran informed of the progress in obtaining the records.

The veteran's case was remanded by the Board in December 
2003.  The veteran was afforded the opportunity to supplement 
the record on appeal.

The RO wrote to the veteran in February 2004 and informed him 
that he would be afforded a VA examination in March 2004.

The veteran provided copies of surgical reports from Dr. 
Pollock when he reported for his VA examination in February 
2004.  The RO wrote to the veteran in May 2004 and requested 
copies of the records pertaining to his back surgeries 
performed by Dr. Pollock.  He provided the RO with duplicate 
copies of the 1998 operative reports.  He provided no other 
evidence for consideration.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  The veteran provided 
private treatment records.  He was provided a copy of his 
service morning reports and extracts from the SGO as 
requested.  The veteran was afforded a VA examination.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

Entitlement to service connection for a back disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



